17-2062
     Ma v. Barr
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A206 068 589
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of July, two thousand nineteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            BARRINGTON D. PARKER,
10                 Circuit Judges.
11   _____________________________________
12
13   KAIFENG MA,
14            Petitioner,
15
16                v.                                             17-2062
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Raymond Lo, Jersey City, NJ.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Anthony P.
27                                    Nicastro, Assistant Director;
28                                    Patricia E. Bruckner, Trial
29                                    Attorney, Office of Immigration
30                                    Litigation, United States
31                                    Department of Justice, Washington,
32                                    DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DISMISSED IN PART and DENIED IN PART.

5        Petitioner Kaifeng Ma, a native and citizen of the

6    People’s Republic of China, seeks review of a June 7, 2017,

7    decision of the BIA affirming a November 14, 2016, decision

8    of an Immigration Judge (“IJ”) denying Ma’s application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Kaifeng Ma, No.

11   A 206 068 589 (B.I.A. June 7, 2017), aff’g No. A 206 068 589

12   (Immig. Ct. N.Y. City Nov. 14, 2016).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       “[W]e review the decision of the IJ as supplemented by

16   the BIA.”   Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir. 2007).

17   The standards of review are well established.     See 8 U.S.C.

18   § 1252(b)(4)(B); Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d

19   Cir. 2009); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

20   2009).

21       “The testimony of the applicant may be sufficient to

22   sustain the applicant’s burden without corroboration, but

23   only if the applicant satisfies the trier of fact that the
                                  2
1    applicant’s testimony is credible, is persuasive, and refers

2    to   specific     facts      sufficient    to     demonstrate   that     the

3    applicant is a refugee.”           8 U.S.C. § 1158(b)(1)(B)(ii); see

4    also Chuilu Liu, 575 F.3d at 196-97.            “In determining whether

5    the applicant has met [his] burden, the trier of fact may

6    weigh the credible testimony along with other evidence of

7    record.      Where     the    trier   of   fact    determines    that    the

8    applicant should provide evidence that corroborates otherwise

9    credible testimony, such evidence must be provided unless the

10   applicant does not have the evidence and cannot reasonably

11   obtain the evidence.”           8 U.S.C. § 1158(b)(1)(B)(ii).            The

12   agency    did    not   err    in   determining      that   Ma   failed    to

13   corroborate his claim.

14        Although the IJ found Ma credible, the IJ reasonably

15   required corroboration because Ma’s household registration

16   did not list any employment or occupation and his asylum

17   claim was based on compensation he was owed on account of

18   the length of his employment.          See 8 U.S.C.

19   § 1158(b)(1)(B)(ii). Furthermore, the IJ properly

20   identified the missing evidence.           See Chuilu Liu, 575 F.3d

21   at 198-99.      The IJ noted that Ma did not provide any

22   evidence that he was employed by a company for 18 years or

23   reliable evidence regarding the amount of compensation he
                                   3
1    was entitled to.        And Ma did not establish that the

2    evidence was unavailable.         See id. at 198; see also 8

3    U.S.C. § 1252(b)(4) (“No court shall reverse a

4    determination made by a trier of fact with respect to the

5    availability of corroborating evidence . . . unless . . . a

6    reasonable trier of fact is compelled to conclude that such

7    corroborating evidence is unavailable.”).             The IJ noted the

8    corroboration that Ma should have been able to provide such

9    as relevant Chinese law or regulations or any documentation

10   from the labor department.          Although Ma asserts that the IJ

11   erred by not recognizing the difficulties he faced in

12   obtaining such evidence, he did not explain what those

13   difficulties were.       He therefore has not shown that

14   corroboration was not reasonably available.               See 8 U.S.C.

15   § 1158(b)(1)(B)(ii).

16          The agency was not required to credit the letter from

17   Ma’s mother because she was an interested party and not

18   subject to cross-examination.             See Matter of H-L-H- & Z-Y-Z-

19   , 25 I. & N. Dec. 209, 215 (BIA 2010) (finding unsworn letters

20   from    friends   and    family     did    not   constitute   substantial

21   support   because   they     were    from    interested    witnesses   not

22   subject to cross-examination), overruled on other grounds by

23   Hui Lin Huang v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012);
                                   4
1    see also Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

2    (deferring to agency’s decision to give little weight to

3    letter from applicant’s spouse in China).          Furthermore, the

4    letter from Ma’s coworker did not corroborate how long Ma had

5    worked at the company or how much compensation Ma was owed.

6          Accordingly, because a reasonable fact-finder would not

7    be compelled to conclude that Ma could not have corroborated

8    his employment or the compensation calculation, the agency

9    did not err in denying relief on this basis.             See 8 U.S.C.

10   § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-98.          Because

11   Ma’s claims were all based on this same factual predicate,

12   the   corroboration   finding   is   dispositive    of    asylum   and

13   withholding of removal.    See Lecaj v. Holder, 616 F.3d 111,

14   119 (2d Cir. 2010).    Accordingly, we deny the petition as to

15   asylum and withholding of removal and do not reach the

16   agency’s alternative finding that Ma did not demonstrate a

17   nexus to a protected ground.    See INS v. Bagamasbad, 429 U.S.

18   24, 25 (1976) (“As a general rule courts and agencies are not

19   required to make findings on issues the decision of which is

20   unnecessary to the results they reach.”).           We dismiss the

21   petition as to CAT relief because Ma did not exhaust his CAT

22   claim before the BIA.     See Karaj v. Gonzales, 462 F.3d 113,

23   119 (2d Cir. 2006).
                                     5
1        For the foregoing reasons, the petition for review is

2    DISMISSED in part and DENIED in part.   As we have completed

3    our review, any stay of removal that the Court previously

4    granted in this petition is VACATED, and any pending motion

5    for a stay of removal in this petition is DISMISSED as moot.

6    Any pending request for oral argument in this petition is

7    DENIED in accordance with Federal Rule of Appellate Procedure

8    34(a)(2), and Second Circuit Local Rule 34.1(b).

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                  6